Exhibit 10.1

AMENDED AND RESTATED

SHAREHOLDERS AGREEMENT

TERMINATION

This Amended and Restated Shareholders Agreement Termination (the “Termination
Agreement”) is entered into as of July 28, 2017 by and among Regional Management
Corp., a Delaware corporation (the “Corporation”) and the Shareholders whose
signatures are set forth below (the “Remaining Shareholders”) in order to
terminate that certain Amended and Restated Shareholders Agreement dated
March 27, 2012 by and among the Corporation, the Continuing Shareholders,
Parallel and Palladium (the “Shareholders Agreement”).

WHEREAS, the Remaining Shareholders and the Corporation mutually desire to
terminate the Shareholders Agreement;

NOW THEREFORE, in consideration of the mutual covenants set forth herein, the
Corporation and the Remaining Shareholders hereby agree as follows:

 

1. Capitalized terms used in this Termination Agreement and not otherwise
defined in this Termination Agreement have the meanings ascribed to such terms
in the Shareholders Agreement.

 

2. The Corporation and the Remaining Shareholders hereby agree that the
Corporation and the Shareholders listed on the signature page of this
Termination Agreement are the sole remaining Parties to the Shareholders
Agreement.

 

3. The Shareholders Agreement is hereby terminated by mutual agreement of the
Corporation and the Remaining Shareholders as contemplated in Section 4.6 of the
Shareholders Agreement, the Shareholders Agreement is of no further force or
effect and none of the parties hereto shall have any further obligations or
liabilities thereunder.

 

4. This Termination Agreement may be executed in multiple counterparts, each of
which shall constitute an original and each of which may bear the signature(s)
of one or more of the parties hereto but which together shall constitute but a
single instrument. A copy of this Termination Agreement bearing the facsimile,
photostatic, PDF or other copy of the signature of a party hereto shall be as
valid for all purposes as a copy of this Termination Agreement bearing that
party’s original signature.

Signatures on the following page.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and Remaining Shareholders have executed
this Termination Agreement as of the date first written above.

 

Regional Management Corp. By:  

/s/ Brian Fisher

Name:   Brian Fisher Title:   VP and General Counsel

 

/s/ R. A. Godley, Sr. Richard A. Godley, Sr.

/s/ Brenda F. Kinlaw Brenda F. Kinlaw

 

 

/s/ Pamela Denise Godley Pamela Denise Godley as Trustee of the Pamela Denise
Godley Revocable Trust dated December 17, 2012

 

 

 

C. Glynn Quattlebaum

 

 

/s/ Pamela Denise Godley Pamela Denise Godley as Trustee of the Haylei D. Tucker
Family 2012 Irrevocable Trust dated December 17, 2012

 

 

Sherri Quattlebaum

 

 

U.S. Trust Company of Delaware as Trustee of the Tyler Godley 2011 Irrevocable
Trust dated March 28, 2011 By:  

/s/ Cody A. Snyder

Name:   Cody A. Snyder Title:   Vice President

/s/ Jesse W. Geddings

Jesse W. Geddings

 